 IntheMatter Of WESTERN' UNION TELEGRAPHCOMPANYandCOM-,MERCIAL TELEGRAPHERS UNION, LOCAL 48, A.F. L.Case No. R-2150.Decided May 8, 1941Jurisdiction:telegraph industry.Practice and Procedure:petition dismissed where no appropriate unit withinthe, scope of the petition.Mr. M. T. Cook, Mr. W. L. Glasheen, Mr. L. M. Messner,andMr. C. J. Eldridge,of San Francisco, Calif.,Mr. J. W. Inwood,ofLos Angeles, Calif., andMr. Ralph H. Kimball,of New York City,for the Company.Mr. A. H. Petersen,of Los Angeles, Calif.,Mr. George R. Graint,of North Hollywood, Calif.,Miss Anne L. Walker,andMiss V.Dorothy Weimaan,of Los Angeles, Calif.,Mr. -Hugh C. McKenney,ofWashington, D. C., andMr. Frank Powers,of Chicago, Ill., forthe C. T. U.Mr. Paul G. HendersonandMr. J. B. Williams,of Los Angeles,Calif., andMr. Roland L. Hansen,ofGlendale,Calif., for theIndependent.Mr. Gene GaillacandMr. E. E. Hediger,of Los Angeles, Calif.,andMr. Lawson, Wimberly,ofWashington, D. C., for the I. B. E. W.Mr. Harry A. KaplanandMr. Bruce Risley,of Los Angeles, Calif.,Boudin, Cohn e• Glickstein,byMr. Sidney Elliott CohnandMr.Victor Rabinowitz,of New York City; andMr. J. P. Selly,of NewYork City, for the A. C. A.'Mr. N. Barr Miller,of counsel to the Board.DECISIONAND .ORDERSTATEMENT OF THE CASEOn September 19, 1940, Commercial Telegraphers Union, Local 48,A. F. L., herein called the C. T. U., filed with the Regional Directorfor the Twenty-first Region (Los Angeles, California) a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees of Western Union Telegraph Com-31 N. L R 13, No. 106.653 654-DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany, Los Angeles, California, herein called the Company, and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On November 2, 1940, "the National LaborRelations, Board, herein called the Board, acting pursuant to Sec-tion 9 (c) of the Act and Article III, Section 3, of the NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon. duenotice.On November 7, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe C. T. U., and upon United Communication Workers of America,herein called the Independent, a labor organization claiming torepresent employees directly affected by the investigation.Pursuant.to notice, a hearing was held on November 14, 1940, at Los Angeles,California, before James A. Cobey, the Trial Examiner duly desig-nated by the Chief Trial Examiner. - The Company, the C. T. U.,and the Independent were represented and participated in the hear-ing.The International Brotherhood of Electrical Workers, hereincalled the I. B. E. W., entered a speci-,il appearance.'Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.At the outset of the hearing the Independent orally requested theBoard to establish as appropriate a bargaining unit consisting ofall the Company's employees in the Los Angeles metropolitan dis-trict instead of a unit of traffic department employees as petitionedfor by the C. T. U. The C. T. U. objected to this request and tothe admission of evidence offered in support thereof on the groundthat the Independent had not filed a petition setting forth such unitin compliance with the Board's Rules and Regulations.The TrialExaminer ruled that evidence of the appropriateness of a largerunit was admissible because it was relevant to a determination ofthe appropriateness of the smaller unit petitioned for by the C. T. U.,but reserved for consideration by the Board the question of whetherthe unit requested by the Independent should be established as appro-priate in the absence of a petition filed in accordance with theBoard's Rules and Regulations.The ruling of the Trial Examineradmitting the evidence is affirmed. In view of our findings below,we deem it unnecessary to rule on the effect of the failure of theIndependent to file a petition.'1All the' parties,includingthe I. B E. W., stipulated that they had received"due notice"of this hearing.2Cf.Matterof Elliott Bay Lumber Company, ElliottBay Hill CompanyandPlywood andVeneer Workers Union, Local No26, 8 N. L. R. B. 753, 754. WESTERN UNION TELEGRAPHCO.655During the course of the hearing the Trial Examiner made sev-eeral other rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial exami-ner and finds that no prejudicial errors were committed. The rulingsare hereby affirmed.On December 3, 1940, after the close of the hearing, AmericanCommunications Association and American Communications Asso-ciation, Local 32, both hereinafter called the A. C. A., filed,a motionthat the hearing in this proceeding be reopened and,that the A. C. A.be permitted to intervene therein.On December 12, 1940, the Boardgranted the motion of the A. C. A. and ordered that the record bereopened and the A. C. A. permitted to intervene in the proceeding.3On December 26, 1940, the I. B. E. W. filed with the Board a mo-tion for leave to file a petition for investigation and certification ofrepresentatives pursuant to Section 9 (c) of the Act, for the plantdepartment employees in, theWestern Division4 of the Companywhich includes Los Angeles, and for consolidation of said petitionwith the proceedings herein.The motion is hereby denied.,'On January 16, 1941, the Regional Director issued a notice offurther hearing, copies of which were duly served upon the Company,the C. T. U., the Independent, the I. B. E. W., and the A. C. A.Afurther hearing was held on January 24, 1941, at Los Angeles, Cali-fornia, before James A. Cobey, the Trial Examiner duly designatedby the Chief Trial Examiner.All parties were represented and par-ticipated in the hearing and were afforded full opportunity to beheard, to examine aiid cross-examine witnesses, and to introduce evi-dence bearing upon the issues.During the course of -the furtherhearing, the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On February 18, 1941, upon request of the C. T. U. and pursuantto notice duly served upon all the parties, a,hearing for the purposeof oral 'argument was held before the Board in Washington, D. C.The Company, the C. T. U., the I. B. E. W., and the A. C. A. ap-peared and participated in the hearing.Upon the entire record in the case, the Board makes the following :3On December 19, 1940, the Independent filed a memorandum in response to the motionof-the A C. A. requesting that the Board deny said motion.The Western Division referred to in the I B. E W. motion is designated by the Companyas its Pacific Division5A petition of the I. B. E. W for investigation and certification of representatives ofplant department employees in the Pacific Division, filed in the Twentieth Region (SanFrancisco, California), is under investigation by the Boaid.e I656DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWestern Union Telegraph Company is a corporation organizedand existing, pursuant to the laws of the State of New York. Itsprincipal office is located at 'New York City. It is engaged through-out the United States and in various foreign countries in the re-ceiving and transmission by` telegraph and cable of intrastate,interstate, and international communications.In the United Statesitmaintains a vast system of wire network for the' purpose ofreceiving and transmitting communications. In addition to its corrt-munication system in the United States, the respondent owns orleases cables connecting directly or indirectly certain points inforeign countries and in the United States. In operating its na-tional and international communicating system, the respondent ownedor operated as of December f, 1939, 211,530 miles of pole lines, 4,070miles of land line cable, 1,876,867 miles'of wire, 30,324 nautical milesof ocean cable, and 19,543 telegraph offices, not including 16,208telegraph-agency stations.,At the close of 1939 the respondent employed 44,299 persons. Inthe Los 'Angeles metropolitan area there were employed, at the timeof the first hearing herein, 1;115 persons.The Company admits that it is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INYOLVEDCommercial Telegraphers Union, Local 48, A. , F. L., affiliated withthe American Federation of Labor, United Communication Workersof America, unaffiliated, American Communications Association, andAmerican Communications Association, Local 32, affiliated,with theCongress of Industrial Organizations,, and International Brother-hood of Electrical Workers,-affiliated with the American Federationof Labor, are labor organizations admitting to membership employeesof the Company in the Los Angeles metropolitan area.III. THE APPROPRIATE UNITThe C.T. U. in its petition requests the Board to find appropriatea unit composed of all employees in the traffic department of theCompany in the Los Angeles metropolitan area.'The Independentand theA. C. A. contendthat a unit consisting. of employees inthe traffic department only is inappropriate.At the hearing theIndependent requested that the Board-find appropriate a unit con- WiESffERN UNION'- TELE'GR'APH Co.657sisting of all employees of the Company in, the Los Angeles metro-politan area, that is, employees in the traffic, commercial, accounting,,and plant departniiuents.6The I. B. E. W. desires the exclusion ofplant-department employees from any unit established in the LosAngeles metropolitan area.7The Company, while favoring a singleNation-wide -bargaining unit, admits, as contended by the C. T. U.and the Independent, that its employees in Los Angeles should notbe denied the right of collective bargaining pending organizationof the employees on a Nation-wide basis.,The Los Angeles metropolitan area constitutes a functional officewithin the Pacific Division of the Company, which division is oneof eight territorial divisions in the operating structure of the Com-pany.The business in the Los Angeles area is conducted through fourdepartments, namely : traffic, commercial, accounting, plant.Each de-partment is in the charge of a superintendent who directs all the opera-tions in his department and is responsible to the head of his re-spective department in the Pacific Division.The head of each of thefour departments in the Pacific Division is in turn responsible-to avice president of the Company who coordinates all the operations ofthat department throughout the United States.In the Los Angeles metropolitan area, the traffic department, employ-ing some 430 persons handles the transmission of all incoming and out-going messages, tests and regulates' the wire service, and maintainsthe equipment in the operating rooms.The commercial department,with 586 employees, including 331 messengers, is responsible for theacceptance of messages for transmission by the traffic department,the delivery of all incoming messages received by the traffic depart-ment, the making of rates, development of new business, and themaintenance of public relations. In the branch offices, the com-mercial department also is responsible for the sending of messages,a function performed by employees of the traffic department in thecentral- office.The accounting department, employing 44 persons,handles the collection of fees for all messages and prepares statistical'reports of revenue and disbursements.The 48 employees in the plantdepartment are responsible for- the construction and maintenance ofland lines, wires, and cables and also have charge of the installationof offices-and equipment.Operations in the four departments areiiiterdependent and closely integrated.8Prior to January1, 1941,there were five departments in the Los AngelesmetropolitanareaOn that date the purchasing and stores department was transferred to the San-Francisco office of'the Company7 As stated above,the I.B E. W. has filed'with the Regional Office for the TwentiethRegion(San Francisco,California)a petition for investigation and certification as therepresentative of all plant-department employees in nine western States, constituting thePacificDivision of the Company. 658DECISIONS OF NATIONALLABOR RELATIONS BOARDThe C. T. U., the Independent, and the A. C. A. eachrecognizesthat a metropolitan-wide unit in Los Angeles is more appropriatefor the purposes of collective bargaining than departmental units, andeach admits to membership substantially all employees of the Com-pany in the Los Angeles metropolitan area.'The showings of mem-berships in the labor organizations here involved, indicate that self-organization has to some extent advanced beyond the traffic depart-ment.9Each of the organizations has already admitted to its mem-bership some employees in the Los Angeles metropolitan area outsidethe traffic department, and each indicated at the hearing that it isengaged in, or expects to engage in, active efforts to organize theemployees of other departments at Los Angeles.Under these cir-cumstances, we find that the employees of the traffic department inthe Los Angeles metropolitan area do not constitute a unit appropriatefor the purposes of collective bargaining.The Independent, the only labor organization presently desiringan election in the Los Angeles area in a unit larger than the trafficdepartment, has made no sufficient showing of representation ofemployees in other departments than traffic to warrant holding anelection in a metropolitan-wide unit at this time.Therefore, we'shall not consider in this proceeding the request of the Independentfor a bargaining unit-of all employees in the Los Angeles metropoli-tan area.IV. THE QUESTION CONCERNING REPRESENTATIONOn the basis of the above findings, we find that no, question hasarisen concerning the representation of employees of the Companyin the Los Angeles metropolitan area in a unit appropriate for thepurposes of collective bargaining.We shall accordingly order thepetition dismissed.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWNo question concerningrepresentation of employeesofWesternUnion Telegraph Company, Los Angeles,California,in a unit which8 The C T. U. stated at the hearing that in Los Angeles it had waived its claim to em-ployees of the plant department in favor of the I B E W, which claims to be organizingsuch employees throughout the Pacific Division of the Company.However, plant-depart-ment empl8yees are eligible to membership in the C. T. U and the C T. U has included themin metro poli tan-wideunits inother cities'9 The C T U. made no showing of the extent of its membership among employees in otherdepartments than traffic.The Independent submitted 109 authorization cards which, ac-cording to the statements of the Regional Director and the Trial Examiner, appear to bearoriginal, genuine signatures of employees in other departments than trafficThere are atotal of 685 employees in such departmentsThe record does not disclose how manymembers the I B E W has enlisted among employees in the plant department at LosAngeles. WESTERN UON TETiE'GRAPH CO.659is appropriate for the purposes of collective bargaininghas arisenwithin themeaning- of Section 9 (c) of the National LaborRelationsAct.ORDERUpon the basis of the foregoing findings of fact and conclusionof law, theNational Labor Relations Board hereby orders that thepetition for investigation and certification of representatives ofemployees ofWestern Union Telegraph Company, Los Angeles,California,filed by Commercial Telegraphers Union, Local `48,A. F. L., be, and it hereby is, dismissed.441843-42-vol. 31-43